Citation Nr: 1042430	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  04-40 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial disability rating in excess of 60 
percent for residuals of prostate cancer.

5.  Entitlement to an initial compensable disability rating for 
migraine headaches prior to June 12, 2003, and in excess of 30 
percent thereafter.

6.  Entitlement to an initial disability rating for diabetes 
mellitus with hypertension in excess of 10 percent prior to June 
12, 2003, and in excess of 20 percent thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in San 
Diego, California.

The Veteran was granted service connection for post-traumatic 
stress disorder (PTSD) in a December 2005 rating decision.  In 
September 2007, the veteran submitted a written statement titled 
"Notice of Disagreement" indicating that he wanted to keep his 
appeal rights open with respect to his PTSD claim.  Since this 
statement was not received within one year of the December 2005 
rating decision, it does not represent a formal notice of 
disagreement with the initial rating or effective date assigned 
in the December 2005 rating decision.  See 38 C.F.R. §§ 20.201, 
20.302 (2010).  However, under the rules of liberal construction, 
it might be construed as a claim for an increased rating.  
Therefore, the issue of entitlement to an increased disability 
rating for PTSD is referred to the Agency of Original 
Jurisdiction for appropriate action.  

The issues of service connection for a low back disorder, hearing 
loss, and tinnitus, as well as the issues of higher initial 
disability ratings for diabetes mellitus and residuals of 
prostate cancer are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 12, 2003, the competent and credible evidence 
reflects no more than occasional migraine attacks relieved by 
prescription medication.

2.  As of June 12, 2003, the competent and credible evidence 
reflects no more than migraine attacks approximately once per 
month relieved by prescription medication with attempts to 
prevent future attacks through the use of prophylactic 
medication.  

3.  As of May 28, 2004, the competent and credible evidence 
reflects migraine attacks more than once per month despite the 
use of prophylactic medication of such severity that an attack is 
relieved only through isolation from noise, light, and movement.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for migraine 
headaches have not been met for the period of the appeal dated 
prior to June 12, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for a disability rating in excess of 30 percent 
for migraine headaches have not been met for the period of the 
appeal dated from June 12, 2003, to May 27, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2010).

3.  The criteria for a disability rating of 50 percent for 
migraine headaches have been met for the period of the appeal 
dated as of May 28, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

A review of the claims file reveals that letters sent to the 
Veteran in March 2003 and April 2008 satisfied VA's duty to 
notify requirements.  See Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  Ideally, both of these letters should have been 
provided to the Veteran prior to the adjudication of his claim 
and assignment of an initial disability rating in May 2003.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, VA 
may proceed with adjudication of a claim if errors in the timing 
or content of the notice are, as in this case, not prejudicial to 
the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, the Veteran was provided ample opportunity to meaningfully 
participate in the adjudicatory process following the issuance of 
the aforementioned VCAA letters and the entire record was 
reviewed and the claim was readjudicated in supplemental 
statements of the case dated in a supplemental statement of the 
case in March 2010.  As such, there is no prejudice in the Board 
proceeding with the current appeal.  See id.; see also Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a readjudication).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing adequate VA examinations, when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.159(c), 4.2 (2010).  The Veteran's service treatment records 
are associated with the claims folder, as well as all relevant 
and available VA and non-VA treatment records.  

The Board acknowledges that some evidence identified by the 
Veteran as pertinent to his appeal for migraine headaches, 
including Social Security Administration records, may not be 
associated with the claims file.  Nevertheless, a remand is not 
necessary and the Board may proceed with a decision at this time.  
In this regard, the criteria used to rate migraine headaches 
rely, for the most part, on the competent lay evidence of the 
Veteran regarding the frequency, duration, and severity of his 
migraine headaches.  As discussed below, the current record 
contains lay evidence dated throughout this appeal which is 
sufficient upon which to rate the Veteran's disability.  Thus, 
remanding this appeal to obtain medical evidence which likely 
contains duplicative statements regarding his headaches would 
only unnecessarily delay this claim further with no obvious 
benefit flowing to the Veteran.  

Additionally, the Board observes that the Veteran was given an 
opportunity in April 2008 to submit any relevant evidence and/or 
release information such that VA might obtain any outstanding 
relevant evidence.  In September 2008, the VA received a large 
amount of medical records from the Veteran that were accompanied 
by a statement that the attached evidence constituted that 
"missing records" as requested by the VA.  In light of the 
Veteran's statement, and the fact that he has had plenty of 
opportunity to provide the VA with lay and/or medical evidence in 
support of his appeal, the Board is satisfied that VA has 
fulfilled its duty to assist him in obtaining any outstanding, 
relevant evidence as it pertains to this claim.  

In addition to the above development, the Veteran was afforded a 
VA-contract examination in January 2006 which the Board finds 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010); see 
also Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Specifically, this 
examination report contains clinical findings that are relevant 
to the diagnostic criteria used to evaluate the Veteran's 
migraine headaches and, as explained in more detail below, there 
is sufficient discussion as to the functional impact of this 
disability and its related symptoms on the Veteran's daily life 
and employment.  The Board acknowledges that the examiner was not 
given an opportunity to review the Veteran's claims file in 
conjunction with the examination.  However, as previously 
discussed, the rating criteria pertain to symptoms which the 
Veteran, as a lay person, is competent to report.  As such, the 
Board finds the fact that the January 2006 VA-contract examiner 
obtained a medical history from the Veteran to be sufficient.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted in the Introduction above, the Board previously remanded 
this appeal in March 2008.  Relevant to the claim decided herein, 
the purpose of this remand was to obtain any outstanding records 
associated with a Social Security disability claim and any 
outstanding private treatment evidence as identified by the 
Veteran.  As discussed immediately above, the Veteran was 
notified in April 2008 that he should submit any evidence and/or 
information pertaining to treatment for his migraine headaches, 
and that he submitted those "missing records" he deemed 
relevant to the claim in September 2008.  Furthermore, it has 
already discussed why the Social Security disability records are 
not necessary to decide the claim and why any error in failing to 
obtain such records is rendered harmless.  As such, the Board 
finds that there has been substantial compliance with its remand 
directives and that it may continue with a determination at this 
time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See 
also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  



Analysis

Historically, the Veteran was awarded service-connected 
compensation benefits for migraine headaches by RO rating 
decision dated in May 2003.  An initial disability rating of zero 
percent (noncompensable) was assigned effective October 31, 2002, 
the date of receipt of the Veteran's claim for compensation.  The 
Veteran notified the RO of disagreement with the initial 
disability rating assigned and perfected an appeal as to this 
issue.  In August 2007, the RO increased the Veteran's assigned 
disability rating from noncompensable to 30 percent, effective 
June 12, 2003.  The Veteran did not withdraw his appeal; thus, it 
is now before the Board for appellate review.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disability.  It has found nothing in the historical record that 
would lead to the conclusion that the current evidence of record 
is not adequate for rating purposes.  Finally, this case presents 
no evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and findings 
pertaining to the disability at issue.

By way of background, disability evaluations are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (hereinafter "Rating Schedule"), found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.10 (2010).  If, when a evaluating a disability, there is a 
question as to which of two evaluations shall be applied, 
pertinent VA law provides that the higher evaluation will be 
assigned if the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  Further, when, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of a veteran.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 4.3 (2010).

As noted above, the issue before the Board is entitlement to 
higher initial disability ratings for migraine headaches.  Such 
disability is evaluated pursuant to Diagnostic Code 8100.  Under 
this diagnostic code, a noncompensable rating is warranted with 
less frequent attacks.  A 10 percent rating is warranted when the 
disability picture show characteristic prostrating attacks 
averaging one in two months over the last several months.  A 30 
percent rating is warranted when the disability picture shows 
characteristic prostrating attacks occurring on an average once a 
month over the last several months.  Finally, a maximum 50 
percent rating is warranted when the disability picture shows 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2010).  

In the present case, the competent and credible lay and medical 
evidence of record supports no more than a noncompensable 
disability rating prior to June 12, 2003.  In this regard, there 
is no indication that the Veteran was prescribed any prophylactic 
medications to prevent frequent migraine headaches, and, in fact, 
he reported a history of no more than one migraine attack every 
few months at a September 2002 VA primary care appointment less 
than two months prior to the date he filed his claim for 
compensation benefits.  The Board acknowledges that the Veteran 
has asserted entitlement to a compensable disability rating prior 
to June 12, 2003.  However, in weighing the Veteran's current 
assertions regarding the severity and frequency of his headaches 
for this period of the appeal against the contemporaneous 
statements of record regarding his headaches, the Board finds the 
latter to be more probative as to the state of his disability at 
that time.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that it is permissible for the Board to apply 
reasoning found in the Federal Rules of Evidence, such as the 
rule that statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care).  Since the Veteran's statements do not reflect a history 
of migraine attacks averaging one in two months over the last 
several months, prior to June 12, 2003, a preponderance of the 
evidence is against granting an increase for this stage of the 
appeal.  

Similarly, the Board finds that the competent and credible 
evidence supports no more than the currently assigned 30 percent 
disability rating as of June 12, 2003.  Specifically, the 
evidence of record reflects that the Veteran was prescribed the 
prophylactic medication propranolol on June 12, 2003, by his 
primary care physician.  Although the primary care note does not 
make any specific reference to an increase in the Veteran's 
headaches, the Board is satisfied that the introduction of 
preventative medicine is sufficient to indicate some increase in 
the severity of his headaches.  As for the frequency of his 
headaches, the Veteran reported a history of one migraine attack 
per month at a VA mental health examination conducted in July 
2003, which is shortly after he went on the preventative 
medication.  

Following the introduction of propranolol in June 2003, the 
Veteran's VA treatment records show continued use of propranolol, 
and, in the Board's opinion, an increase in his disability 
picture such that the maximum 50 percent disability rating is 
warranted as of May 28, 2004.  On such date, the VA treatment 
records reflect that the Veteran's dosage of propranolol was 
doubled.  Thereafter, on August 31, 2004, the Veteran complained 
to his neurologist that while there had been some decrease in the 
severity of his headaches, he had recently experienced an eight-
day migraine attack.  He indicated that it was not uncommon for 
his migraine attacks to last two or three days.  Medication 
records reflect that the VA neurologist again doubled the 
Veteran's dosage and added zolmitriptan for acute relief.  
Thereafter, the Veteran continued to be followed by neurology on 
a fairly regular basis.  In April 2005, zolmitriptan was 
discontinued per the Veteran's preference, but, relevant to the 
current appeal, he denied any worsening (or improvement) in his 
migraine headaches.  Written statements of record during this 
period of the appeal, including the Veteran's substantive appeal, 
indicate that his migraine attacks required him to isolate 
himself in a quiet, dark, still environment for relief.  

In January 2006, the Veteran was examined by a VA-contracted 
physician for the purpose of evaluating his migraine headaches 
and their impact on his occupational functioning.  The 
examination report reflects that the Veteran continued to report 
very frequent migraine attacks in which he was "unable to do 
anything."  It was noted that his migraine attacks could occur 
as often as twice per week and sometimes lasted up to three days.  
It was the examiner's opinion that the Veteran should avoid 
unprotected heights, hazards, operating machinery, and moving 
machinery while experiencing an attack.  The Board notes that it 
does not find the January 2006 examiner's list to be exhaustive 
of what the Veteran cannot do during an attack, but rather, 
indicative of the difficulty he faces doing anything requiring a 
high level of concentration during a migraine attack.  

In sum, the evidence, as discussed above, demonstrates a picture 
in which the Veteran is experiencing migraine attacks more than 
once per month despite taking prophylactic medications.  
Furthermore, such attacks last anywhere from two days to three 
days, and require the Veteran to isolate himself to gain relief.  
Finally, during his attacks he is unable to perform higher 
functions which require concentration.  Clearly, such symptoms 
are productive of severe economic inadaptability.  

The Board notes that it considered whether the evidence 
demonstrated entitlement to a disability rating of 50 percent 
prior to May 28, 2004.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, 
there was no indication of any increase in the severity and 
frequency of the Veteran's migraine attacks prior to May 28, 
2004, such that he met the criteria for a 50 percent rating.  The 
Board has already discussed how the increase in severity as of 
June 12, 2003, clearly met the criteria for a 30 percent rating, 
and no higher.  Thereafter, the first competent lay or medical 
evidence of an increase in his disability picture is the May 28, 
2004, medication record showing an increase in the Veteran's 
dosage.  

The Board has also considered the Veteran's own lay assertions 
that he is entitled to a higher disability rating for the entire 
appeal period.  However, as previously noted, the Board finds the 
contemporaneous accounts of his migraines (as told to his 
physicians) to be more probative than the statements made in 
conjunction with this appeal.  Therefore, the Board has focused 
most of its analysis on the evidence as reported in the medical 
record.  See Rucker, 10 Vet. App. at 73; see also Caluza v. 
Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996).  And as discussed above, the lay and 
medical evidence supports no more than a noncompensable 
disability rating prior to June 12, 2003, a 30 percent disability 
rating as of June 12, 2003, and a maximum disability rating of 50 
percent as of May 28, 2004.  In reaching these conclusions, the 
benefit of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  The purpose of the 
Rating Schedule is to compensate a veteran for the average 
impairment in earning capacity resulting from his service-
connected disability.  38 C.F.R. § 4.1 (2010).  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
disability.  Id.  However, in some cases a disability may present 
exceptional or unusual circumstances with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b) (2010).  In 
these cases, a referral for consideration of an extra-schedular 
rating is warranted.  Id.  

The Board has considered whether a referral for extra-schedular 
consideration is warranted in the present claim, especially in 
light the fact that the Veteran has not been working throughout 
this appeal.  However, pertinent to its decision not to refer 
this claim, the Veteran has not presented any evidence that would 
suggest a 50 percent disability rating does not adequately 
compensate the earning impairment caused by his migraine 
headaches.  In this regard, the Veteran experiences, on average, 
approximately two to four migraine attacks per month lasting two 
to three days.  This translates to no more than twelve missed 
days per month, or approximately half of the working days in one 
month.  While significant enough to demonstrate "severe economic 
inadaptability" as contemplated by the rating criteria, it does 
not suggest a disability picture that results in more than a 50 
percent loss in earning capacity.  It therefore appears that the 
criteria used to evaluate the Veteran's symptomatology adequately 
compensate for any loss in earning capacity, and referral for 
extra-schedular consideration is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).  


ORDER

A disability rating of 50 percent is assigned as of May 28, 2004, 
for migraine headaches; a higher initial disability rating prior 
to May 28, 2004, is denied.  


REMAND

The Board previously remanded this appeal in March 2008, in part, 
for the purpose of obtaining any outstanding evidence associated 
with a claim for disability benefits from the Social Security 
Administration (SSA).  At the time of the March 2008 Board 
remand, the Veteran had submitted a handful of documents which 
indicated the following: (1) that he had filed a claim for 
disability benefits; (2) that it was his contention that his 
disability was due to posttraumatic stress disorder, residuals of 
prostate cancer, low back pain, hearing loss, and ringing in his 
ears; and (3) that the State of California Department of Social 
Services, Disability and Adult Programs Division, had scheduled 
him for a physical examination in February 2003.  

The claims file reflects that the Agency of Original Jurisdiction 
(AOJ) contacted the SSA to procure any outstanding medical 
records, including the February 2003 physical examination, but 
was notified by the SSA in April 2009 that no records were 
located and further efforts to obtain such records would be 
futile.  The AOJ notified the Veteran of its inability to obtain 
his SSA records in the March 2010 supplemental statement of the 
case.  Thereafter, in April 2010, the Veteran submitted a 
statement indicating that he has "finally found the missing 
paperwork from the [S]tate of California that [the AOJ] requested 
in the past."  Given that previous documentation reflects that 
the State of California was processing the Veteran's SSA 
disability claim, it appears that he is referring to his SSA 
records in the April 2010 statement.  Since it does not appear 
that the AOJ notified the Veteran that he should submit these 
records, the Board is not satisfied that all efforts to retrieve 
these records have been exhausted.  See 38 C.F.R. § 3.159(e)(2) 
(2010).  A remand is therefore necessary to contact the Veteran 
and ask that he submit this evidence as it is relevant to a 
number of his claims on appeal.  

Similarly, the Board finds that a remand is necessary with 
respect to the issues of entitlement to service connection for 
hearing loss and tinnitus because the Veteran notified the AOJ in 
September 2008 that he was scheduled to undergo an evaluation for 
hearing loss and tinnitus at the VA Medical Center (VAMC) in Long 
Beach, California in "a few weeks."  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are considered to be in the 
constructive possession of VA adjudicators during the 
consideration of a claim).  The AOJ should also notify the 
Veteran that it obtained treatment records from the Long Beach 
VAMC for the months dated from September 2002 through January 
2003, but that such records did not contain any lumbar spine X-
ray or hearing evaluation.  See 38 C.F.R. § 3.159(e).  If it is 
possible that the dates of these two diagnostic tests fall 
outside of the time period searched, then he should notify the VA 
of the appropriate date(s).  

The most recent VA treatment records on file are dated in August 
2007 and are from the Long Beach VAMC.  In an effort to ensure a 
complete record is before the Board, the AOJ should obtain any 
additional treatment records dated since August 2007 which 
pertain to his claims on appeal.  See Bell, 2 Vet. App. at 613.  

Finally, the Board concludes that a remand is necessary with 
respect to a number of issues for the purpose of obtaining 
additional medical evidence.  See 38 U.S.C.A. § 5103A (West 
2002).  With regard to the issues of service connection for 
hearing loss and tinnitus, a VA examination is necessary to 
consider whether any current hearing loss and/or tinnitus is 
etiologically related to military service.  In this regard, the 
Veteran has presented competent medical evidence dated in August 
2003 which indicates that he has been diagnosed with some level 
of hearing loss which requires hearing aids as well as tinnitus.  
The Board also finds the Veteran's lay assertions regarding noise 
exposure from gunfire while serving in Vietnam as well as engine 
noise while working on the flight line as a photographic 
repairman are credible in light of service personnel records 
which show a Specialty Rating of photographic repairman from June 
1965 to December 1967, Vietnam service from May 1966 to May 1967, 
and receipt of an Air Force Outstanding Unit Award with Valor.  
See 38 U.S.C.A. § 1154(a) and (b) (West 2002).  Finally, the 
Veteran has presented competent evidence that he first 
experienced decreased hearing and ringing in ears while serving 
in Vietnam and that such symptoms have been present ever since.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Absent any 
indication that this lay assertion is not credible, the Board 
finds that such evidence tends to "indicate" that his current 
hearing loss and tinnitus "may be associated" with military 
service.  As such, the VA has a duty to provide a VA examination 
if necessary to decide the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  In 
addition to providing an opinion, the examining audiologist 
should also interpret the charts provided in the August 2003 
private audiological evaluation as it is not clear to the Board 
whether the Veteran met the criteria for a hearing loss 
disability as of such date.  See Kelly v. Brown, 7 Vet. App. 471 
(1995); 38 C.F.R. § 3.385 (2010).  

Turning to the Veteran's increased rating claims on appeal, the 
Board finds that additional medical evidence is necessary to 
adequately and appropriately rate his service-connected diabetes 
mellitus and residuals of prostate cancer.  VA regulations 
provide that residuals of prostate cancer are to be rated 
pursuant to the criteria applicable to voiding dysfunction or 
renal dysfunction depending on whichever is the predominant 
dysfunction.  38 C.F.R. §§ 38 C.F.R. 4.115a, 4.115b, Diagnostic 
Code 7528 (2010).  In the present case, the Veteran's residuals 
of prostate cancer have been rated as 60 percent disabling under 
the criteria applicable to voiding dysfunction; this is the 
maximum schedular rating under such criteria.  However, medical 
evidence dated throughout this appeal reflects that the Veteran's 
blood work has indicated microalbuminuria since as early as 
November 2002, and albuminuria since August 2005, thereby 
suggesting some renal problems.  See 38 C.F.R. § 4.115a (2010).  
Additionally, the January 2006 VA-contracted examination report 
contains a diagnosis of diabetic nephropathy, but no discussion 
is provided regarding how this diagnosis was determined and if 
the examining physician considered whether any renal problems are 
more appropriately associated with his residuals of prostate 
cancer.  Such discussion is essential, however, to rating the 
Veteran's disabilities because if his renal problems are 
predominantly attributable to diabetes mellitus, he may be 
entitled to a separate disability rating based on renal 
dysfunction due to nephropathy.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2010).  Alternatively, if his 
renal problems are predominantly attributable to residuals of 
prostate cancer, the Board must determine whether he may be 
entitled to a higher disability rating based on renal dysfunction 
rather than voiding dysfunction.  See 38 C.F.R. 
§§ 38 C.F.R. 4.115a, 4.115b, Diagnostic Code 7528 (2010).  Since 
the Board is prohibited from making its own medical 
determinations, a VA examination is necessary to resolve this 
issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
submit any evidence associated with "State 
of California" records referenced in the 
April 2010 letter, including the February 
2003 disability examination ordered by the 
SSA.  

2.  Notify the Veteran that it obtained 
treatment records from the Long Beach VAMC 
for the months dated from September 2002 
through January 2003, but that such records 
did not contain any lumbar spine X-ray or 
hearing evaluation as indicated by the 
Veteran in his claim for SSA disability 
benefits.  The AOJ should also inform the 
Veteran that he should notify the VA of the 
appropriate date(s) if it is possible that 
the dates of these two diagnostic tests fall 
outside of the time period searched.

3.  Obtain any VA treatment records from the 
Long Beach VAMC for the period from August 
2007 through the present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must continue 
until the AOJ determines that the records 
sought do not exist or that further efforts 
to obtain those records would be futile.

4.  If any VA or non-VA treatment records are 
unable to be located and/or obtained 
following reasonable efforts, the AOJ should 
notify the Veteran that such records are not 
available, explain the efforts made to obtain 
to the records, describe any further action 
VA will take regarding the claim, and inform 
the Veteran that it is ultimately his 
responsibility for providing the evidence.

5.  After the above has been accomplished 
and any outstanding evidence has been 
associated with the claims file, provide 
the Veteran with a VA audiological 
examination.  The claims file, including a 
copy of this REMAND, must be made available 
to the examiner, and the opinion should 
reflect that the claims file was reviewed in 
conjunction with the examination.  The 
examiner should perform any medically 
indicated testing, including audiometry and 
speech recognition testing, and should note 
any reason for not reporting such test 
results.  After reviewing the record, 
obtaining a complete pre-service, service, 
and post-service noise history, and examining 
the Veteran, the examiner should answer the 
following questions, providing a detailed 
rationale which reflects consideration of 
both the lay and medical evidence of record:

	(a) Does the Veteran have a current 
hearing loss disability?

	(b) Is any current tinnitus associated 
with a current hearing loss disability?  If 
not, is any current tinnitus more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 
50 percent), etiologically related to the 
Veteran's military service, to include any 
acoustic trauma associated with exposure to 
gunfire while serving in Vietnam and/or 
engine noise while repairing photographic 
equipment on the flight line?

	(c) Is any current hearing loss disability 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the Veteran's military service, to include 
any acoustic trauma associated with exposure 
to gunfire while serving in Vietnam and/or 
engine noise while repairing photographic 
equipment on the flight line?

6.  After the above has been accomplished 
and any outstanding evidence has been 
associated with the claims file, provide 
the Veteran with an examination to determine 
the current extent of impairment resulting 
from his service-connected diabetes mellitus 
and residuals of prostate cancer.  The claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail, and 
any indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  As to all 
information and opinions requested below, a 
complete rationale must be provided.  If any 
opinion would require resort to speculation, 
the examiner must so state and provide a 
supporting rationale for that finding.

	(a) The examiner should describe all 
symptoms and findings associated with the 
Veteran's residuals of prostate cancer and 
diabetes mellitus, taking care to indicate 
what symptoms and findings pertain to which 
disability.  With regard to any evidence of 
renal dysfunction, the examiner should 
discuss if such symptoms and findings are 
predominantly attributable to the Veteran's 
diabetes mellitus, or whether they are 
predominantly attributable to residuals of 
prostate cancer.  

	(b) With respect to any renal dysfunction, 
including diabetic nephropathy, the examiner 
should provide information regarding BUN and 
creatinine levels, and should state whether 
there is evidence of transient, slight, some, 
or persistent edema.  The examiner should 
also indicate whether the Veteran's renal 
dysfunction requires regular dialysis or is 
characterized by symptoms which result in 
definite decrease in kidney function; 
generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or 
limitation of exertion; or markedly decreased 
function of kidney or other organ systems.  
	
	(c) As for the Veteran's diabetes 
mellitus, the examiner should state whether 
such disability requires a restricted diet, 
insulin, and/or regulation of activities.  
The examiner should also inquire as to 
whether the Veteran has experienced any 
episodes of ketoacidosis or hypoglycemic 
reactions which required hospitalization, as 
well as whether he requires weekly visits to 
a diabetic care provider.  Any complications 
associated with diabetes mellitus, including 
hypertension and nephropathy, should be 
identified by the examiner, and the symptoms 
and findings associated with such 
complications should be described in detail 
as well.  

7.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefits sought.  
Unless the benefits sought on appeal are 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


